MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00165-CR

                     LOUIS MARKEITH WILLIAMS, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 338th District Court of Harris County. (Tr. Ct. No. 1344756).

TO THE 338TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 12th day of March 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed
             by the trial court on February 5, 2014. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the
             Court affirms the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered March 12, 2015.

             Panel consists of Justices Keyes, Higley, and Brown. Opinion
             delivered by Justice Higley.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 24, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT